                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

JAMES WILLSTROP, SAURAV GHOSAL,
NICOL DAVID, and CAMILLE SERME,
                                                                 8:17CV350
                     Plaintiffs,

      vs.                                                          ORDER

PRINCE MARKETING LLC, PRINCE
GLOBAL SPORTS LLC, WAITT BRANDS,
LLC, ATHLETIC BRANDS HOLDING
COMPANY, AUTHENTIC BRANDS
GROUP, LLC, and PRINCE SQUASH,
LLC,

                     Defendants.


       To avoid investing attorney time on matters which can be resolved without
briefing, and to facilitate a prompt resolution of all ongoing discovery disputes,


       IT IS ORDERED:

       1)     On or before October 10, 2018, the parties shall complete the Discovery
Disputes      Form        posted       at    https://www.ned.uscourts.gov/attorney/judges-
information/cheryl-r-zwart. The completed chart(s) shall be emailed to
zwart@ned.uscourts.gov (in MS Word format). Any outstanding discovery disputes that
are not timely identified in the parties’ submission(s) will be deemed waived.

       2)      A hearing on the parties’ outlined discovery disputes will be held on the
record using both telephonic and web meeting technology on October 24, 2018 at
11:30 a.m. (CDT). For this hearing, the parties shall be prepared to discuss the merits
of the outstanding discovery issues and whether sanctions should be imposed. The
parties shall use the conferencing information assigned to this case, (see Filing No.
105), to participate in the hearing.

       October 2, 2018.
                                                  BY THE COURT:

                                                  s/ Cheryl R. Zwart
                                                  United States Magistrate Judge
